Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1193

      NERY F. CAMACHO-RODRÍGUEZ; KATRINA M. CAMACHO-TORRES;
             KATRINA N. CAMACHO; ROSE MARIE CAMACHO,
                     Plaintiffs, Appellants,

                                     v.

       JOHN E. POTTER, POSTMASTER GENERAL, United States
         Postal Service; LUIS A. ECHEVARRIA-BEZA, M.D.,
                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
         [Hon. José Antonio Fusté, U.S. District Judge]


                                  Before

                        Selya, Circuit Judge,

                  Coffin, Senior Circuit Judge,

                    and Howard, Circuit Judge.



     Rafael A. Oliveras Lopez de Victoria for appellants.
     Isabel Muñoz-Acosta, Assistant United States Attorney with
whom H.S. Garcia, United States Attorney and Miguel A. Fernandez,
Assistant United States Attorney, Chief, Civil Division, were on
brief, for appellees.



                              June 3, 2005
              Per Curiam.     Plaintiffs Nery F. Camacho-Rodríguez, a

United States postal service letter carrier, and members of his

family sued the Postmaster General of the United States and a

postal service employee for violations of the Americans with

Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213.           The plaintiffs

asserted that the postal service failed reasonably to accommodate

Camacho for a severe back condition that prevented him from lifting

in excess of fifty pounds.

              The defendants did not respond to the complaint and were

therefore defaulted.         Under Fed. R. Civ. P. 55(e), a judgment by

default may not enter against the United States unless the claimant

establishes a right to relief by evidence satisfactory to the

court.   In accord with this rule, the district court held a trial

to   determine     whether    the   plaintiff   could   establish    an    ADA

violation.

              While recognizing that, as this case was postured, "the

quantum and quality of evidence that might satisfy a court can be

less   than    normally   required,"    the   court   determined    that   the

plaintiffs had nevertheless failed to establish an ADA violation.

See Camacho-Rodríguez v. Potter, No. 04-1193, slip op. at 5 (D.P.R.

Dec. 5, 2003) (quoting Alameda v. Sec'y of Health Ed. and Welfare,

622 F.2d 1044, 1048 (1st Cir. 1980)).         The court found that Camacho

was not disabled under the ADA because the plaintiffs did not

demonstrate that Camacho's back condition substantially limited the


                                     -2-
major life activities of lifting or working.         See id. at 10.       As

to lifting, the court concluded that the plaintiffs had produced

evidence of Camacho's lifting limitation at work but did not show

that his inability to lift was so severe that it substantially

limited his ability to lift outside the parameters of his job.

See id. at 9.       As to working, the court concluded that the

plaintiffs had shown that Camacho was unable to perform his job as

a letter carrier but did not prove that Camacho was precluded from

performing a class of jobs because of his back condition.             See id.

at 10.

          We    have   considered    the    plaintiffs'      arguments   for

overturning the district court's ruling and reviewed the entire

record.   The district court did not err in concluding that the

plaintiffs failed to establish that Camacho suffered a disability

under the ADA.    We have no cause to add to the district court's

well-reasoned opinion and therefore affirm substantially on the

grounds stated therein.        See Corrada Betances v. Sea-Land Serv.

Inc., 248 F.3d 40, 43 (1st Cir. 2001) ("Where, as here, a trial

judge astutely takes the measure of a case and hands down a

convincing,    well-reasoned    decision,   an   appellate    court   should

refrain from writing at length to no other end than to hear its own

words resonate.").

          In addition to challenging the district court's ruling on

the merits, the plaintiffs contend that the district court abused


                                    -3-
its discretion by denying them a continuance so that one of

Camacho's treating physicians could testify.      The plaintiffs did

not subpoena the physician and, on the day of trial, the physician

did not appear.   The plaintiffs requested a continuance which the

court granted until the next day.       The physician again did not

appear. The court permitted Camacho to testify concerning his care

by the physician and allowed the plaintiffs to submit certain

documentary medical information.      The court asked the plaintiffs'

counsel if this evidence was a sufficient substitute for the

physician's testimony.   He responded that it was and that the case

could be submitted for decision.

          The plaintiffs have waived any argument concerning the

failure of the physician to testify.     The plaintiffs agreed to the

court's alternate procedure for introducing the necessary evidence

and told the court that they were satisfied.     After affirmatively

approving the court's handling of the physician's absence, they

cannot now complain that they were prejudiced by the court's

decision not to grant a further continuance so that they could

secure the physician's presence at trial.

          Affirmed.




                                -4-